DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amended filed on 07/15/2022.
Claims 3, 9, 10, and 14.
Claims 1, 2, 4, 5-8, 11-13, and 15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1, 2, 4, 5-8, 11-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 15 recite computer-implemented method and apparatus for monitoring a person. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 15 recite, at least in part, a method of monitoring a person, the method comprising: providing a monitoring system, the monitoring system comprising a processor, a user interface, and a medication schedule regarding the person, the medication schedule , the monitoring system further comprising a monitoring event device comprising a symptom sensor configured to monitor the person for one or more characteristics associated with the one or more symptoms of the medical condition; setting, by the processor, a first monitoring interval for a first monitoring event for the person based on the received medication schedule, wherein the first monitoring interval starts before a first medication dose is scheduled to be taken is an interval in which a first monitoring event can be initiated; initiating, by the processor, a first monitoring event for the person in the first monitoring interval, receiving, via the user interface, information indicating a time at which the person took the first medication dose, or estimating a time at which the person took the first medication dose from measurements of the one or more characteristics associated with the one or more symptoms of the medical condition; monitoring, with the monitoring event device, the person for one or more characteristics associated with the one or more symptoms of the medical condition during the first monitoring event; setting, by the processor, a second monitoring interval for a second monitoring event for the person, wherein the second monitoring interval starts before a second medication dose is scheduled to be taken by the person and is an interval in which a second monitoring event can be initiated, and wherein a start time, end time, and/or duration of the second monitoring interval is determined based on the monitored one or more characteristics and the Serial No.: 16/650,706- 3 - medication schedule such that the second monitoring interval includes a time point at which the one or more symptoms are expected to reoccur following the first medication dose; initiating, by the processor, a second monitoring event for the person in the second monitoring interval, and monitoring, with the monitoring event device, the person for the one or more characteristics associated with the one or more symptoms of the medical condition during the second monitoring event.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. initiating…a first monitoring event for the person in the first monitoring interval and monitoring the person for one or more characteristics associated with the one or more symptoms of the medical condition during the first monitoring event) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite the additional elements of a generic processor and user interface. Any computer components are broadly recited in the specification at, for example, Page 9 which describes a generic computing device. “According to a second aspect, there is provided a computer program product comprising a computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform any of the methods described above or herein.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of monitoring a person in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing monitoring process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2, 4, 5-8, and 11-13 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2, 4, 5-8, and 11-13 are abstract ideas and do not contain additional elements for consideration.


Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 102(a) have been considered and have been withdraw in light of the new amendments.
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, etal., 573 U.S. (2014). Claims 1, 2, 4, 5-8, 11-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On page 13 of the remarks, Applicant argues, “Applicant respectfully asserts that the claims as a whole are instead directed to a specific improvement to a monitoring system or a method of utilizing that monitoring system. The physical monitoring system comprises, for example, processor, a user interface, and a medication schedule regarding the person, as well as a monitoring event device comprising a symptom sensor configured to monitor the person. The claims are thereby directed to a complex computerized system that implements a multi-step process for monitoring a person and adjusting the dosing time of medication as a result of that monitoring. This provides a solution to the ongoing problems discussed in paragraphs [0002]-[0010] of the Specification. Accordingly, Applicant respectfully asserts that the claims are not directed to an abstract idea.” However, Examiner respectfully disagrees. Providing a monitoring system which includes the components of a processor and a user interface, which is a generic computing device, that sets monitoring intervals and thereafter monitors the person can be conducted by organizing social interactions between individuals.  This process of “monitoring a person” falls well within the categorization of organizing methods of human activity.  
On page 14 of the remarks, Applicant argues, “Applicant respectfully asserts that the claims do indeed incorporate the alleged abstract idea into a practical application. The claims are directed to a specific improvement in the ability of an automated system to determining a flexible schedule for multiple medication doses, based on monitoring the patient for symptoms for which they are being treated. This improvement in the ability of an automated system to flexibly determine a schedule for multiple medication doses provides the value of the claimed method. There are many practical applications with direct benefits listed in the application. For example, paragraphs [0010]-[0011], [0039], and [0081]-[0082] of the Specification describe some of the applications of this system/method.” With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.-see MPEP 2106.05(f). The generic processor and user interface do not sufficiently integrate the abstract idea into a practical application.  
On page 15 of the Applicant’s remarks, Applicant argues, “Applicant respectfully maintains that the claims do not comprise mere instructions to apply an exception using a generic computer component. Applicant respectfully asserts that rather than simply recite conventional steps appended to a judicial exception, the claims recite a specific multi-step method using a multi-component device or system that improves the functioning of a computer system, specifically a physical system that monitors a patient and flexibly determines a schedule for multiple medication doses. The system that performs the claimed method a novel and non-obvious system which is much more than a simple, generic computer system. Accordingly, the system comprises additional features that constitutes an inventive concept.” However, Examiner respectfully disagrees. “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a)).  Here, the claims are allegedly provide an improvement to the function of a computer system, specifically a physical system that monitors a patient and flexibly determines a schedule for multiple medication doses. However, Examiner respectfully disagrees.  The alleged computer system has been simply recited with a generic processor and user interface, and “determining a schedule for multiple medication doses” is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686
/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686